The petition for a writ of habeas corpus is denied for the reason that so far as we can see the complaint in the justice's court, under which petitioner is in custody, clearly states a public offense under the laws of this state. In view of the statement in the petition for the writ to the effect that a difference of opinion exists among the courts of this state as to the right of a court on habeas corpus to determine the question whether a complaint in a court of limited or inferior jurisdiction states facts sufficient to constitute a public offense, it appears proper to say that the rule in this state in that regard is correctly stated in Ex parte Greenall, 153 Cal. 767, 770, [96 P. 804], in which case it is plainly pointed out that the rule is different from the one applied to courts of general jurisdiction, as in Ex parte Ruef, 150 Cal. 665, [89 P. 605]. An examination of the opinion in the case of Tobias Watkins, 3 Pet. (U.S.) 193, cited in the Greenall case, will disclose grounds for this distinction. *Page 350